UNITED STATES SECURITIES and EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 30, 2012 International Baler Corp. (Exact Name of Registrant as specified in its charter) Commission File Number 0-14443 Delaware 13-2842053 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5400 Rio Grande Avenue, Jacksonville, Florida 32254 (Address of Principal Executive Office (904) 355-5558 (Registrant's Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) underthe Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) underthe Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers At a Board of Directors meeting held on January 30, 2011 the Board of Directors named Ms. Martha R. Songer to the Board of Directors of the Company. Ms. Songer is the Director of Alumni Programs at Taylor University in Upland, Indiana and has been in this position since 1993.From 1991 to 1993 she was director of Prospect Research at Taylor University. Prior to her time at Taylor University, she worked with LaRita R. Boren at Avis Industrial Corporation from 1978 to 1991.Ms. Songer Received a Bachelor of Science from Taylor University in 1978 and a Master of Science in Management in 2002 from Indiana Wesleyan University. Item 9.01 Financial Statements and Exhibits (c) Exhibits Press Release dated January 30, 2012. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 30, 2012 International Baler Corporation By: /s/D. Roger Griffin D. Roger Griffin Chief Executive Officer
